Citation Nr: 1638586	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability prior to April 22, 2015.

2.  Entitlement to a disability rating in excess of 30 percent for a left knee disability from June 1, 2016.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 22, 2015.

4.  Entitlement to TDIU from June 1, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.
 
The issues of entitlement to a disability rating in excess of 30 percent for a left knee disability from June 1, 2016 and entitlement to TDIU from June 1, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has not manifested in ankylosis, recurrent subluxation or lateral instability, flexion functionally limited to less than 100 degrees, extension functionally limited to 10 degrees or more, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran has a torn or dislocated meniscus in his left knee and has reported symptomatology consisting of locking, effusion and pain.

3.  The Veteran service connected left knee disability did not prevent him from securing and maintaining substantially gainful employment prior to April 22, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for limitation of motion of the left knee disability prior to April 22, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5256-5260 (2015).

2.  The criteria for a separate 20 percent disability rating for meniscus impairment in the left knee prior to April 22, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for TDIU prior to April 22, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee prior to April 22, 2015.

In August 2011, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected left knee disability.  As will be explained below, the Board has concluded that the evidence of record is sufficient to evaluate the Veteran's left knee prior to his total knee replacement surgery, but that given the suggestion at his hearing that his left knee had worsened since his surgery, the Board will remand the issue of a higher rating from April 22, 2015 to present for additional medical development.  Accordingly, when the Board refers to the "appeal period" below, unless noted otherwise, this captures the time from the receipt of claim in August 2011 until April 22, 2105 when the Veteran underwent his total knee replacement surgery. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  As noted, under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, each of the Veteran's knees currently receives at least a 10 percent rating, and thus he already receives a minimum compensable rating for each joint.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 without violating the prohibition of pyramiding of ratings.  38 C.F.R. § 4.14.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

The Veteran has submitted written statements indicating that he experiences left knee pain.  The Veteran's treatment records throughout the period on appeal, and prior to April 2015, indicate that the Veteran is manifesting pain, periodic effusion, and decreased range of motion in his left knee.  Additionally, the Veteran used assistive devices including a cane and a knee brace.

The Veteran underwent a VA examination in July 2011 at which he reported the following symptoms: swelling, redness, giving way, lack of endurance, locking and pain, but he denied the following symptoms: weakness, stiffness, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups daily that he estimated were 5/10 in severity.  He asserted that this knee was too painful to remain on his feet.  The Veteran was observed to walk with a mild limp.  The Veteran's range of motion was within normal limits, and he did not manifest limitation of range of motion after repetitive testing.  The examiner opined that the Veteran's left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and that stability tests were within normal limits for the left knee.  Specifically the examiner found that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee.

In a July 2011 treatment session, the Veteran was noted to work for himself as a car mechanic.  He was in no acute distress.  On examination, he was shown to have mild knee effusion.  There was no lateral joint line tenderness.  The left knee was stable to varus and valgus stress and the Veteran demonstrated range of motion from 0-110 degrees.  There was a medial-sided click that was appreciable with McMurray testing and x-rays of the left knee demonstrated chronic femoral sided MCL injury and compartmental osteoarthritis.  An MRI showed an ACL rupture and medial meniscal degenerative tear.  The medical professional noted that the Veteran's knee pain was secondary to a completely torn medial meniscus which was essentially nonfunctional and not repairable.

The Veteran underwent another VA examination in October 2011.  The examiner noted that the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, genu recurvatum, or ankylosis.  The Veteran's range of motion was within normal limits, and there was no limitation of his range of motion after repetitive testing.  The examiner opined that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the left knee.

A December 2011 orthopedic surgery outpatient note indicates that the Veteran's extension was to zero degrees and his flexion was to 125 degrees.  At another December 2011 appointment, the Veteran had range of motion in his left knee from 3-120 with mild effusion.  The left knee was stable to varus and valgus stress.

In February 2012, the Veteran was noted to have full range of motion.  No obvious effusion was evident and no instability was detected.

An April 2012 VA orthopedic surgery outpatient note indicates that the Veteran's extension was to negative three degrees and his flexion was to 120 degrees.

A July 2012 VA orthopedic surgery outpatient note indicates that the Veteran's extension was to zero degrees and his flexion was to 125 degrees.

An August 2012 VA orthopedic surgery outpatient note indicates that the Veteran's extension was to zero degrees and his flexion was to 125 degrees.

The Veteran underwent a third VA examination in September 2014.  The Veteran's extension was to zero degrees and his flexion was to 120 degrees.  Repetitive testing did not result in additional limitation of the Veteran's range of motion.  The examiner noted that the Veteran manifested the following functional limitations and impairment: less movement than normal, pain on movement, and difficulty walking long distances or running.  The Veteran's stability tests were normal, and the examiner indicated that there was no history of subluxation or dislocation.  The examiner noted that the Veteran used braces regularly.   The examiner also noted that the Veteran had reported experiencing pain, occasional locking and instability in his left knee.

A November 2014 VA orthopedic surgery outpatient note indicates that the Veteran's extension was to zero degrees and his flexion was to 110 degrees.  He was stable to varus stress and had a stable posterior drawer examination.

A December 2014 VA orthopedic surgery outpatient note indicates that the Veteran's extension was to zero degrees and his flexion was to 110 degrees.

The Board notes that the Veteran testified at a personal hearing before the Board in May 2016, but that his testimony was focused predominantly on the current symptomology of this left knee disability rather than the symptomology between August 2011 and April 2015.  See Transcript.  As such, his testimony need to be extensively discussed in conjunction with evaluating his left knee disability prior to April 2015.

Here, Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not raised by the record, because the Veteran's treatment records do not indicate such a diagnosis during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  

Diagnostic Code 5256 (ankylosis of the knee) and Diagnostic Code 5257(subluxation or lateral instability) are not raised by the record, because VA examinations conducted in July 2011, October 2011, September 2014 all indicated that the Veteran has some range on motion in the left knee; and did not indicate that the Veteran had lateral instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257.  The Board acknowledges the fact that the Veteran has worn a brace on his left knee.  However, the objective medical evidence, such as stability testing at his physical examinations, consistently found normal stability in the Veteran's left knee.  As such, the Board does not find support for a separate compensable rating based on left knee instability.

Turning to range of motion testing, the Veteran's flexion has been measured as ranging from being limited to 110 degrees to being within normal limits throughout the period on appeal.  Even giving the Veteran the benefit of the doubt, flexion to 110 degrees is not sufficiently limiting to qualify for a disability rating in excess of 10 percent based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Furthermore during the period on appeal, the Veteran's extension ranged from negative five degrees to being limited to three degrees.  Even giving the Veteran the benefit of the doubt, extension limited to three degrees is not sufficiently limiting to warrant a compensable rating for limitation of extension.  Therefore, the Veteran has not met the schedular rating criteria for a disability rating in excess of 10 percent for a left knee disorder.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board notes that the September 2014 VA examiner indicated that the Veteran manifested the following functional limitations and impairment: less movement than normal, pain on movement, and difficulty walking long distances or running.  Less movement than normal, however, is not an additional functional loss, because the disability rating are assigned based on range of motion measurements designed to quantify exactly how much less movement the Veteran manifests.  Furthermore, less movement than normal was taken into consideration when assigning the Veteran a disability rating of 10 percent.  Additionally as previously noted, pain is not itself a functional loss, but rather must cause functional limitation.  See Mitchell.  Difficulty running, as well as walking long distances, could constitute additional functional loss.  Nevertheless, the Board must evaluate this report in light of the objective medical evidence of record.  The Veteran participated in three VA examinations, July 2011, October 2011, and September 2014, which all indicated that the Veteran was able to perform repetitive range of motion testing without additional loss of range of motion.  Accordingly, the Board finds that the Veteran's left knee disability does not manifest additional functional loss.

Finally, the Board must consider the applicability of Diagnostic Code 5258 (semilunar dislocated cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage).  Here, the Veteran has been shown to have a torn (or dislocated) meniscus in his left knee.  He has also repeatedly been shown to have effusion and pain, and has complained about locking on multiple occasions.  As such, the Board concludes that a separate 20 percent rating should be assigned for the meniscus impairment. 

Thus, entitlement to a disability rating in excess of 10 percent for a left knee disability prior to April 22, 2015 is not warranted based on instability or limitation of motion, but a separate 20 percent rating is warranted for meniscus impairment and to that extent the Veteran's claim is granted.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

TDIU prior to April 22, 2015

At issue is whether the Veteran is entitled to TDIU prior to April 22, 2015.  The criteria for TDIU have not been met, because the Veteran's disabilities do not prevent him from securing and maintaining substantially gainful employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

The Veteran has been assigned the following disability ratings for the following service-connected disabilities prior to April 22, 2015: a 10 percent disability rating for a left knee disability from February 1996 and a noncompensable disability rating for hemorrhoids from October 1986.  He is also being assigned an additional 20 percent rating for his left knee in this decision.  However, his combined disability rating will still fall well below the 70 percent required to meet the schedular rating criteria for a TDIU.

However, even if the Veteran does not meet the schedular rating criteria for TDIU, if the evidence suggests that the Veteran is nevertheless unable obtain or maintain substantially gainful employment, the matter may be referred to the Director, Compensation and Pension Service for consideration of whether the service connected disabilities are so unique or unusual as to warrant the assignment of TDIU on an extraschedular basis.
 
In his August 2011 application for TDIU, the Veteran indicated that he last worked in customer service from 2004 to 2006; when he became too disabled to work due to an inability to walk.  The Veteran also indicated that he earned his top salary in 1991 working as a marine mechanic.

The Veteran underwent a VA examination in October 2011.  The examiner opined that the Veteran's service-connected disabilities affected lifting, walking, standing, or prolonged sitting.  The examiner acknowledged that the Veteran was not employable, but found that the basis of this was joint, diabetes and weight issues.  As such, the opinion did not suggest that the Veteran's left knee disability alone precluded employment.

As previously noted, a September 2014 VA examination indicated that the Veteran's left knee disability, in addition to limited range of motion, caused him difficulty running and walking long distances.

The Veteran testified at a hearing before the Board in May 2016 that he was no longer able to work in his previous occupation as a mechanic due to his service-connected disabilities.  The Veteran also testified that he was unable to secure any other employment, because he was not able to work a standard work week due to his service-connected disabilities.  The Veteran indicated that he was originally trained as a marine mechanic working in dry docks.  Finally, the Veteran testified that he completed a bachelor's of arts in urban planning  in 2010; which he commenced in approximately 2007, he was also pursuing additional certifications.  See Transcript.

The weight of the evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.  The Board notes that the Veteran was able to work 30 hours per week in spite of his service-connected disabilities from 2004 to 2006, and that shortly, thereafter, he began pursuing a college degree.  Furthermore, the Board notes that the medical evidence of record does not indicate that the Veteran's service-connected disabilities prevent sedentary employment, and that, as a college graduate, he has the training and education level to be reasonably able to obtain substantially gainful sedentary employment.  Therefore, the Veteran's service connected disabilities do not prevent him from securing and maintaining substantially gainful employment, and TDIU prior to April 22, 2015 is denied.






ORDER

A disability rating in excess of 10 percent for limitation of motion of the left knee prior to April 22, 2015 is denied.

A separate 20 percent rating for impairment of the meniscus of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits. 

TDIU prior to April 22, 2015 is denied.


REMAND

Left Knee from June 1, 2016

During the pendency of the Veteran's increased rating claim, the Veteran underwent a left knee replacement.  The Veteran was assigned a temporary total disability rating and a disability rating of 30 percent effective June 1, 2016.  The Board cannot adequately evaluate the Veteran's left knee disability after June 1, 2016 without an additional VA examination to evaluate the current severity of his left knee disability post-replacement surgery.  Therefore, this matter is remanded in order to provide the Veteran with an additional VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

TDIU from June 1, 2016

The TDIU claim from June 1, 2016 is inextricably intertwined with all the above issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, the issue of TDIU from June 1, 2016 must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


